Smith, J.
(dissenting from the ruling regarding the fourth count of the petition): I dissent from the conclusion reached by a majority of the court that the fourth count stated a cause of action. In my opinion the cartoon upon which the count is based expresses nothing but a graphic statement of an opinion that some gas companies had been charging exorbitant rates for gas and the public had become aroused over it, and that plaintiff was concerned about this feeling on the part of the public. In my opinion the cartoon does not convey the idea that plaintiff had been fixing exorbitant rates, only that the public thought this and was aroused over it. What constitutes an exorbitant rate is a matter of opinion. In my opinion this count is too trivial to take up the time of the courts in adjudicating it.